Citation Nr: 0015793	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  96-00 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to special monthly pension by reason of need for 
aid and attendance of another person or by reason of being 
housebound due to disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from March 1951 to April 1953.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to special monthly 
pension based on the need for regular aid and attendance of 
another person or on being housebound.


FINDINGS OF FACT

1.  The veteran, who was born in June 1930, is in receipt of 
pension based on permanent and total disability.

2.  The veteran has the following nonservice-connected 
disabilities:  diabetes mellitus, insulin dependent, rated 40 
percent disabling; chronic bronchial asthma, rated 30 percent 
disabling; generalized arteriosclerosis, rated 20 percent 
disabling; chronic osteoarthritis with dorsal spondylosis, 
residual of rib fracture, rated 10 percent disabling; chronic 
maxillary sinusitis, rated 10 percent disabling; calcaneal 
spurs, rated 10 percent disabling; mild, Alzheimer-type 
primary degenerative dementia, rated 10 percent disabling, 
and; disabilities which are rated zero percent disabling, 
including refractive error with pingueculae of the left eye, 
mild umbilical hernia, and residuals of frostbite of the 
lower extremities and feet.

3.  The veteran does not have a disability rated at or 
ratable as 100 percent disabling.

4.  The veteran is not totally blind or near totally blind.

5.  The veteran is not a patient in a nursing home.

6.  The veteran is not bedridden nor housebound.

7.  The veteran's disabilities do not prevent him from 
dressing or undressing himself, keeping himself ordinarily 
clean and presentable, feeding himself, attending to wants of 
nature, or protecting himself from the hazards or dangers 
incident to his daily environment.


CONCLUSION OF LAW

The criteria for special monthly pension based on the need 
for regular aid and attendance of another person or on being 
housebound are not met.  38 U.S.C.A. §§ 1502, 1521, 5107 
(West 1991); 38 C.F.R. §§ 3.351, 3.352(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1999).  This conclusion is supported by his assertions that 
he is housebound and needs regular aid and attendance which 
must be taken as credible for the purpose of determining 
well-groundedness.  King v. Brown, 5 Vet. App. 19, 21 (1993).  
The RO has assisted the veteran in all necessary matters, 
including seeking and securing all possible treatment 
records.  The Board is satisfied that all relevant facts that 
may be developed have been properly developed, and that no 
further assistance is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107 (West 1991).

Pension benefits are payable at a special, higher rate (with 
a higher minimum income limit) if a claimant is a patient in 
a nursing home, helpless or blind, or so nearly helpless or 
blind as to need or require the regular aid and attendance of 
another person, or otherwise establishes the factual need for 
the regular aid and attendance of another person.  
38 U.S.C.A. § 1502(b) (West 1991); 38 C.F.R. § 3.351 (1991).

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as:  Inability of claimant to dress 
or undress himself or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance which by reason of the 
particular disability cannot be done without aid (not 
including adjustment of appliances that normal persons would 
be unable to adjust without aid); an inability to feed 
himself through loss of coordination of the upper extremities 
or through extreme weakness; an inability to attend to wants 
of nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect the claimant 
from the hazards or dangers incident to his daily 
environment.  "Bedridden" will be a proper basis for the 
determination and is defined as that condition that, through 
its essential character, actually requires that the claimant 
remain in bed.  It is not required that all of the disabling 
conditions enumerated above be found to exist before a 
favorable rating may be made.  The particular personal 
functions that a claimant is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establishes that the 
claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. 
§ 3.352 (1999).

The United States Court of Veterans Appeals (now the U.S. 
Court of Appeals for Veterans Claims, hereinafter referred to 
as the Court) in discussing 38 C.F.R. § 3.352(a), noted (1) 
it is mandatory for the Department of Veterans Affairs (VA) 
to consider the enumerated factors within the regulation; (2) 
eligibility requires that at least one of the enumerated 
factors be present; and (3) the "particular personal 
function" refers to the enumerated factors.  Turco v. Brown, 
9 Vet. App. 222 (1996).

In the case of a veteran entitled to a pension who does not 
qualify for increased pension based on the need of regular 
aid and attendance, the increase in the pension rate is 
authorized where the veteran has certain additional severe 
disabilities or is permanently housebound.  The requirements 
for this increase are met where, in addition to having a 
single permanent disability rated or ratable as 100 percent 
under the regular schedular evaluation, without resort to 
individual unemployability, the veteran:  (1) has additional 
disability or disabilities independently ratable at 60 
percent or more, separate and distinct from the permanent 
disability rated as 100 percent disabling and involving 
different anatomical segments or bodily systems, or (2) is 
"permanently housebound" by reason of disability or 
disabilities.  38 U.S.C.A. §§ 1502(c), 1521(e) (West 1991); 
38 C.F.R. § 3.351(d) (1999).

In this case, the veteran has the following nonservice-
connected disabilities: diabetes mellitus, insulin dependent, 
rated 40 percent disabling; chronic bronchial asthma, rated 
30 percent disabling; generalized arteriosclerosis, rated 20 
percent disabling; chronic osteoarthritis with dorsal 
spondylosis, residual of rib fracture, rated 10 percent 
disabling; chronic maxillary sinusitis, rated 10 percent 
disabling; calcaneal spurs, rated 10 percent disabling; mild, 
Alzheimer-type, primary degenerative dementia, rated 10 
percent disabling, and; disabilities which are rated zero 
percent disabling, including refractive error with 
pingueculae of the left eye, mild umbilical hernia, and 
residuals of frostbite of the lower extremities and feet.

Recently dated VA outpatient treatment records do not 
indicate that the veteran is blind, bedridden, housebound, or 
otherwise unable to care for himself.  In a summary of 
neuropsychological findings dated in April 1996, an examiner 
reported that the veteran's wife had noted a significant 
mental and adaptive deterioration during the previous one and 
one-half years.  A CT scan in October 1995 had shown cortical 
atrophy which had been attributed to aging.  Psychological 
testing showed that the veteran had some compromise of 
complex reasoning and problem solving, memory lapses, 
especially short-term memory, and significant emotional 
disturbance.  The reported clinical impression was dementia 
not otherwise specified.  The examiner described the 
veteran's capacity to handle funds, care for himself, and 
live independently as "highly questionable."  The examiner 
recommended that the veteran not use dangerous appliances and 
machinery such as stoves and automobiles unless his 
proficiency to do so was demonstrated under supervision.  A 
magnetic resonance imaging of his brain in December 1996 
showed no significant intracranial abnormalities.

The evidence of record does not demonstrate, and the veteran 
has not contended, that he is a patient in a nursing home.  
He has not asserted, nor does it appear from the medical 
evidence, that he is totally blind or near totally blind.  
During a Department of Veterans Affairs (VA) visual 
examination in January 1997, the veterans corrected near and 
far vision was 20/25 in both eyes.  The record contains no 
indication that the veteran wears any prosthetic or 
orthopedic appliances.

Further, the evidence indicates that the veteran is not 
bedridden, unable to walk unassisted, or unable to dress or 
undress himself.  During the January 1997 VA examination, his 
state of nutrition was good, his posture erect, has gait 
normal, and his general appearance good.  His pulse, blood 
pressure and respiration were within normal limits.  His 
upper and lower extremities had no restrictions.  Weight 
bearing, balance and propulsion were normal.  His spine, 
trunk and neck had not restrictions.  The veteran was able to 
walk without assistance although he used a cane.  The 
examiner reported that the veteran was able to attend to the 
needs of nature and to his personal hygiene.  He mostly 
stayed at home but accompanied his wife to her necessary 
medical visits.  The examiner remarked that the veteran was 
not housebound or in need of regular aid and attendance.  On 
VA psychiatric examination also in January 1997, it was 
concluded that there were no psychiatric indications for 
close supervision.  

These examination findings answer the questions raised by the 
neuropsychological evaluation in April 1996 as to the 
veteran's capacity to protect himself or to care for himself.  
As of January 1997, he did not lack the mental or physical 
capacity either to protect himself from the hazards 
incidental to his environment or to meet his needs for self 
care without the regular assistance of another person.  

The Board has considered the testimony received before a 
hearing officer in November 1996.  Such testimony suggested 
that the veteran required assistance to bath, dress, shave, 
and eat.  Further such testimony suggested that the veteran 
needed assistance to walk and rarely left his residence.  The 
veteran testified that he preferred to remain in his bed.  
All that considered, the record still does not contain 
medical evidence that the veteran has a disability that 
renders him bedridden, housebound, blind or nearly blind, or 
otherwise has disability which would entitle him to special 
monthly pension.

Concerning the presence of physical or mental incapacity that 
requires care or assistance on a regular basis to protect the 
claimant from the hazards or dangers incident to his daily 
environment, the Board notes that the veteran has good sight 
and hearing.  He is able to walk unassisted with a cane.  He 
is physically able to avoid hazards or dangers incident to 
his daily environment.  Further, although he has some mental 
incapacity, especially with short-term memory, such deficit 
does not appear to impede his ability to protect himself from 
such hazards or dangers.  During a January 1997 VA 
neuropsychiatric examination, the veteran was described 
alert, "in contact," and talking coherently and relevantly 
without delusional material.  He was oriented but had some 
lapses in memory, although remote memory was fairly well 
preserved.  The examiner reported a diagnosis of primary, 
degenerative-type, organic mental disorder.  The examiner 
noted that the veteran was considered not competent to handle 
funds but there were no psychiatric indications for close 
supervision.

The Board has noted that the veteran has stated, both during 
examinations and in his testimony that he stays mainly in his 
house.  However, he does not have a physical or mental 
disorder which renders him unable to leave his house.  
Further, it appears, that he is not, in fact, housebound.  
The record indicates that he leaves his house for outpatient 
medical treatment.  Therefore, the Board finds that the 
veteran is not housebound.  Concerning the assertion that the 
veteran is bedridden, no condition was identified which, 
through its essential character, actually requires that he 
remain in bed.  As such a disability cannot be identified 
from the record before the Board, the Board concludes that 
the veteran is not, in fact, bedridden.  Rather, the record 
indicates that he is able to leave his home, although he does 
so infrequently.  Further, concerning whether the veteran is 
entitled to special monthly pension based on housebound 
status, the Board notes that the veteran does not have a 
single disability rated as 100 percent disabling.

The Board recognizes that the veteran's various ailments in 
combination are severely disabling.  He is extremely limited 
in his activities due to his various disabilities.  Although 
he may, in the future, require regular aid and attendance 
because of advancing age or deterioration in his mental or 
physical capabilities, the record as a whole does not show 
that he now meets the requirements for special monthly 
pension based on the need for aid and attendance or being 
housebound.


ORDER

Special monthly pension benefits based on the need for 
regular aid and attendance of another person or by reason of 
being housebound are denied.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

